Citation Nr: 0534980	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from January 1949 to 
September 1952. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the benefits sought 
on appeal.  

The Board remanded the case to the RO in September 2004 for 
additional medical development.  That development has been 
completed, and the case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's upper back disability is not related to 
service, and has not been caused or aggravated by his 
service-connected right shoulder disability.


CONCLUSION OF LAW

The veteran's upper back disability was not incurred in or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an upper back 
disability.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of an April 2002 letter by 
the RO, rating decisions dated in August 2002 and September 
2002, a statement of the case (SOC) issued in December 2002, 
supplemental statements of the case (SSOCs) issued in January 
2003 and November 2005, as well as letters by the Appeals 
Management Center (AMC) dated in December 2004 and March 
2005.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  The letters by the 
RO and the AMC also provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.     § 5102, providing notice to claimants 
of required information and evidence under 38 U.S.C.A. § 
5103, and the duty to assist claimants under 38 U.S.C.A. § 
5103A.  VA informed the veteran of the evidence it already 
possessed, described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  The veteran was also afforded a VA 
compensation examination in February 2005 to determine 
whether his upper back disability is related to his service-
connected right shoulder disability.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Merits of the Claim

The record shows that the veteran fractured his right 
clavicle while on active duty in 1952.  As a result, a May 
1957 rating decision granted service connection for residuals 
of a simple fracture of the right clavicle.  The veteran now 
claims that he has an upper back disability as a result of 
his service-connected right shoulder disability.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

A.  Legal Criteria

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases, such as arthritis, that were manifested to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

B.  Factual Background

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, service medical 
records, VA and private treatment records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  Since the central issue in this case is whether the 
veteran's upper back disability was caused or aggravated by a 
service-connected disability, evidence pertaining to the 
severity of his upper back disability will be summarized.  

In this case, the veteran's service medical records show that 
he fell and fractured his right clavicle in April 1952.  
However, the service medical records make no reference to 
upper back problems.  Of particular relevance, a clinical 
evaluation performed during a discharge physical in September 
1952 revealed that the veteran's spine was normal.  There is 
also no evidence of arthritis involving the cervical or 
thoracic spine during the one-year presumptive period after 
service.  

The record shows that the veteran was admitted to Southside 
District Hospital in December 1962 for pain in his left groin 
and lower back.  Upon admission, it was noted that 
approximately 11/2 years prior the veteran developed sudden 
onset of pain in his left groin and lower back after lifting 
a heavy jack hammer.  The record shows that the veteran 
underwent surgery for removal of a ruptured disc in his lower 
back in September 1965.  However, none of these records 
refers to pain in the veteran's thoracic or cervical spine.

The Board notes that VA examinations reports dated in October 
1967, March 1968, August 1970, and April 2001 make no 
reference to an upper back disability.  Instead, these 
reports refer to the veteran's service-connected disability 
due to residuals of a fractured right clavicle. 

A May 2000 VA outpatient treatment report notes the veteran's 
complaints of discomfort between his shoulder blades for "a 
good number of years."  The diagnostic impression was 
thoracic spine pain, most likely inflammatory in nature.  X-
rays were requested.  

A May 2000 radiograph report revealed multiple T3 through T8 
mild anterior vertebral compression deformities in a patient 
with bony demineralization.  An MRI performed in June 2000 
revealed a normal cervical spine.  An MRI of the thoracic 
spine revealed minimal loss of height of the T3, T4, T7 and 
T8 vertebrae with normal marrow signal, but no evidence of 
malignancy or recent compression fracture, and small right 
paracentral T9-10 disc herniation.  

The Board also reviewed numerous VA outpatient treatment 
records dated from 2001 to 2005, as well as private medical 
records.  However, none of these records includes a medical 
opinion relating the veteran's upper back disability either 
to service or to his service-connected disability involving 
residuals of a fractured right clavicle.  

The veteran was afforded a VA compensation examination in 
June 2002 in connection with his claim.  At that time, the 
examiner recorded the veteran's history of a shoulder injury 
in service, as well as a history of low back surgery in 1965 
for disc trouble.  X-rays revealed a normal cervical spine 
and kyphosis of the thoracic spine.  Following a physical 
examination, the examiner provided the following diagnosis: 
"History of injury to the right shoulder in the past.  
Currently, continued complaint of pain in the upper back and 
shoulder area.  There is residuals of fracture of the 
clavicle in satisfactory position and good range of shoulder 
motions.  There is mild thoracic kyphosis, otherwise cervical 
and thoracic spine x-rays are unremarkable."  The examiner 
also opined that "It is not likely that the veteran's upper 
back problems are related to [his] service-connected right 
shoulder condition."  

In an October 2002 letter, M.P., M.D., explained that he was 
writing a letter in support of the veteran's disability 
application.  Dr. M.P. indicated that he had initially seen 
the veteran in May 2000 and again in February 2001 at the VA 
Clinic for complaints of pain in his back, neck, and shoulder 
that he had since the Army.  Dr. M.P. also indicated that X-
rays showed evidence of an injury compatible with the 
veteran's account.  Dr. M.P. stated, "I believe that his 
injury was service connected and that the problems he is 
having now relate back to that injury." 

Pursuant to the Board's remand, the veteran was afforded an 
additional VA examination in February 2005 to determine the 
etiology and date of onset of any upper back disorders.  A 
report from this examination notes that the examiner reviewed 
the veteran's claims file.  Following that review as well as 
a thorough physical examination, the diagnoses included mild 
to moderate degenerative changes of the lower cervical spine 
as well as minimal to mild degenerative changes of the mid-
thoracic spine.  The examiner concluded that neither 
diagnosis was caused by or a result of the veteran's right 
shoulder disability.  

In reaching this decision, the examiner provided the 
following rationale concerning the veteran's cervical spine: 
that a progress noted dated in April 1952 notes that the 
spine was normal; that a bone density study completed in June 
2000 was within normal limits; that an MRI of the cervical 
spine in June 2000 was negative; and that degenerative 
changes of the cervical spine were first diagnosed during 
this examination.  

With respect to the veteran's degenerative changes of the 
thoracic spine, the examiner noted the following: a March 
1968 neurologic and psychiatric examination report listed a 
diagnosis of psychoneurotic disorder for complaints of 
backaches originating from military service of 1951; chest X-
rays performed in May 2000 showing multiple T3 through T8 
mild anterior vertebral compression deformities with bony 
demineralization; the June 2000 MRI report showing loss of 
height of T3, T4, T7, and T8, with normal marrow signal and 
no evidence of malignancy or recent compression fracture, and 
small right paracentral T9-10 disc herniation; a February 12, 
2004 report showing complaints of post-herpetic neuralgia, 
right T11-L1 distribution, as well as new onset of mid-
thoracic back pain; and that degenerative changes of the 
thoracic spine were first diagnosed during this examination.  

C.  Analysis

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence the veteran's claim of 
entitlement to service connection for an upper back 
disability.  The evidence shows that the veteran first began 
to experience pain in his upper back in 2000, approximately 
48 years after his separation from active duty.  

The only medical evidence in support of the veteran's claim 
is the opinion provided by Dr. M.P. in October 2002, which 
attributes the veteran's upper back disability to his service 
injury in which he fractured his right clavicle.  However, 
there is no evidence that Dr. M.P. reviewed the veteran's 
claims file.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).  In light of this case law, Dr. M.P.'s opinion is 
of little probative value.

In contrast, a VA examiner in February 2005 did review the 
veteran's claims file and found that the veteran's 
degenerative changes of the thoracic and cervical spine were 
not related to service or to the service-connected disability 
involving residuals of a fractured right clavicle.  The Board 
places greater probative value on this opinion, as it was 
based on a review of the claims file and supported by sound 
rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

The Board has also considered the veteran's own lay 
statements in support of his claim.  However, the Board 
emphasizes that the veteran is not competent to provide an 
opinion concerning the etiology of an orthopedic disability 
involving his spine.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu, 2 Vet. App. at 494-95 (laypersons are 
not competent to render medical opinions).  Therefore, the 
veteran's lay statements have no probative value in this 
regard.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for an upper back disability.  Hence, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
the appeal is denied.


ORDER

Service connection for an upper back disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


